a	DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/585,693, filed on 8 March 2022.

Drawings
The drawings received on 25 February 2022 are acceptable.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 29 August 2022 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on  29 August 2022.

Specification
The disclosure is objected to because of the following informalities: possible typographical errors
Paragraphs [0043]-[0049] and [0051]-[0058] recite specific compositions for the glass network component which result in a total weight percentage of the glass network component of 102% where the total weight percent of the glass network component should be 100%. In Table 1, Examples G0, CG2, and CG4-CG7 mirror the first glass network former of paragraphs [0043]-[0049] with the exception of TeO2, and Examples CG1 and CG3 mirror the second glass network former of paragraphs [0051]-[0058] with the exception of TeO2. In Examples G0 and CG1-CG7, the total weight percent of the glass forming component is 100% and the amount of TeO2 in each instance is 43% not 45%.
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  Possible typographical error.  
In line 4, 6, and 7 of claim 6, in 2 places the claim recites “45% of tellurium oxide (TeO2)”, the Examiner believe that the value should read “43%”. When looking at the claim as a whole, the two recited compositions of the ceramic glass powder would result in a total weight percentages of 102%. While paragraphs [0043]-[0049] and [0051]-[0058] mirror the composition of claim 6, in Table 1, Examples G0, CG2, and CG4-CG7 mirror the first glass network former of claim 6 with the exception of TeO2, and Examples CG1 and CG3 mirror the second glass network former of claim 6 with the exception of TeO2. In Examples G0 and CG1-CG7 the total weight percent of the glass forming component is 100% and the amount of TeO2 in each instance is 43% not 45%.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a composition comprising in terms of weight percentages a crystallization component which comprises 0.1-10% of ZnO, 0.1-8% of MgO, 0-5% of Na2O, 0-8% of ZrO2, 0-5% of CuO, and a glass network component which comprises 0.1-10% of alkali metal oxide where the alkali metal oxide is selected from Li2O and K2O, 0.1-5% of Al2O3, 10-80% of TeO2, 10-80% of PbO, 10-20% of SiO2, 1-20% of B2O3, 1-30% of Bi2O3, and 0-5% of TiO2. See paragraphs [0006] – [0026].  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The breadth of the claims:
The claims encompass all ceramic glass powders having a crystallinity of less than 5% (m/m) where the crystallization nucleus forming  component comprises any of ZnO and MgO, and optionally Na2O, ZrO2, and CuO and the glass network forming powder comprising an alkali metal oxide, Al2O3, TeO2, PbO, SiO2, B2O3, and Bi2O3, and optionally TiO2.
The nature of the invention:
The invention relates to a ceramic glass powder composition exhibiting a specific level of crystallinity.
The state of the prior art:
While knowledge of glass compositions is extensive, there is little to no precedent for determining the composition of a ceramic glass powder based solely on the level of crystallinity and unbounded amounts of glass components.
The level of ordinary skill:
The level of ordinary skill in the art is high.
The level of predictability in the art:
The effect of adding or removing a given component from a composition on the properties of the ceramic glass powder can in many cases can be predicted.  However, generally the composition of ceramic glass powder described only by its possible unbounded components and physical properties is not considered to be predictable.
The amount of direction provided by the inventor:
The inventor discloses compositional ranges that are preferred for producing a ceramic glass powder with the property required by the instant claims (see paragraphs [0006]-[0026] and [0027]-[0058] and Table 1).  Exemplary compositions exhibiting the properties required by the instant claims are disclosed. All of the exemplary compositions have compositions falling within, or very close to, the disclosed preferred composition.  No guidance is provided for producing glass materials exhibiting the required properties that have a composition distinct from the disclosed preferred composition.
The existence of working examples:
There are many materials with compositions falling within or similar to the preferred composition that exhibit the required properties provided in the instant application See paragraphs [0034]-[0058] and Table 1. No examples are provided of materials having the required properties that are dissimilar to the preferred composition.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
The preferred composition described in the disclosure would allow the production of a ceramic glass powder exhibiting the required properties selected from within its bounds without the need for undue experimentation. However, blind experimentation would have to be employed by one of ordinary skill in the art to produce a ceramic glass powder exhibiting the required properties having a composition falling outside the preferred range.
No guidance is provided in the instant specification that would allow one of ordinary skill in the art to produce a ceramic glass powder composition having the required properties outside of the compositions indicated as being enabled. Making or using a ceramic glass with a crystallinity of 5% or less having a composition other than that which has been indicated as enabled would require undue due to the lack of guidance provided in the instant specification.
The ceramic glass powder composition and exemplary embodiments disclosed in the instant specification cover only a narrow fraction of the broad protection sought in the instant claims.  In combination with the established unpredictability of the art, the lack of guidance would require one of ordinary skill in the art to conduct excessive blind experimentation to determine which ceramic glass combinations exhibit the required properties.  The teaching set forth in the specification provides no more than an invitation for those of skill in the art to experiment searching for the required properties in compositions outside the range indicated as enabled.  See, Enzo Biochem, Inc. v. Calgene, Inc., 52 USPQ2d 1129.
The scope of enablement provided to one of ordinary skill in the art by the disclosure must be commensurate in scope with the protection sought by the claims. See, AK Steel Corp. v. Solla, 68 USPQ2d 1280. The instant claims attempt to cover all ceramic glass compositions that exhibit a set of desired properties rather than the means by which those properties may be obtained, which constitutes the subject matter discovered by applicant.  The subject matter identified as enabled by the examiner includes the entire scope of the subject matter taught by applicant as sufficient to obtain the critical properties of his invention.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites starting on line 4: “the crystallization nucleus forming component comprises any of the following components: zinc oxide (ZnO), magnesium oxide (MgO), sodium oxide (Na2O), zirconium oxide (ZrO2) and copper oxide (CuO)”; this clause is followed by the clause: “zinc oxide (ZnO) and the magnesium oxide (MgO) are essential components”. This is confusing and renders the claim indefinite since the first clause states that any one or more of the listed components need to be present but the second part of the clause states that ZnO and MgO are required.  The claim would be clearer if that section of the claim was rewritten similar to the following:
--the crystallization nucleus forming component comprising the following components: zinc oxide (ZnO) and magnesium oxide (MgO) and optionally any of the following components: sodium oxide (Na2O), zirconium oxide (ZrO2), and copper oxide (CuO); and--.

Claim 1 recites starting on line 8: “the glass network component comprises any of the following components: an alkali metal oxide, aluminum oxide (Al2O3), tellurium oxide (TeO2), lead oxide (PbO), silicon oxide (SiO2), boron oxide (B2O3), bismuth oxide (Bi2O3) and titanium oxide (TiO2)”; this clause is followed by the clause: “and except for the titanium oxide (TiO2), all the other components are essential components.” This is confusing and renders the claim indefinite since the first clause states that any one or more of the listed components need to be present but the second part of the clause states that alkali metal oxide, Al2O3, TeO2, PbO, SiO2, B2O3, and Bi2O3 are required and only TiO2 is optional.  The claim would be clearer if that section of the claim was rewritten similar to the following:
-- the glass network component comprising an alkali metal oxide, aluminum oxide (Al2O3), tellurium oxide (TeO2), lead oxide (PbO), silicon oxide (SiO2), boron oxide (B2O3), and bismuth oxide (Bi2O3) and optionally titanium oxide (TiO2) --.

Claim 1, lines 8-9, recite that the glass network component comprises “an alkali metal oxide”. It is not clear if the claim intends to allow for all alkali metal oxides which would include: lithium, sodium, potassium, rubidium, cesium, and francium? where if the crystallization nucleus forming component comprised Na2O, would the Na2O also meet the limitation related to the glass network component? This renders the claim indefinite.
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Laughlin et al., U.S. Patent Application Publication US 2014/0060632 A1.
Laughlin et al. teach a conductive paste comprising a Pb-Te based oxide glass frit. See Abstract and the entire specification, specifically, paragraphs [0013], [0017], and [0050]-[0068]. Laughlin et al. teach the glass frit composition having the following composition in terms of weight percentages: 30-75 of PbO, 25-70 of TeO2,0-2% of Li2O, 0-4% of Na2O, 0-4% of Cr2O3, 1.65-20% of Bi2O3, 0-10% of SiO2, 0-3% of B2O3, 0-4% of CuO, 0-4% of TiO2, 0-15% of Ag2O, 0-4% of Fe2O3, 0-4% of RuO2, 0-4% of NiO, 0-5% of Al2O3, and may further include one or more of the following components: GeO2, P2O5, ZnO, Ga2O3, In2O3, CoO, Co2O3, Co3O4, CaO, MoO3, WO3, MgO, PdO, SrO, MnO, BaO, SeO2, Y2O3, As2O3, Nd2O3, Nb2O5, Sb2O3, Sb2O5, Ta2O5, HfO2, CdO, Mn2O3, Cu2O, La2O3, Pr2O3, Gd2O3, Sm2O3, Dy2O3, Eu2O3, Ho2O3, Yb2O3, Lu2O3, CeO2, SnO, SnO2, K2O, Rb2O, Cs2O, and metal halides. See paragraphs [0050]-[0068]. 
Laughlin et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 1-7.  
However, the weight percent ranges taught by Laughlin et al. have overlapping compositional ranges with instant claims 1-7.  See paragraphs [0050]-[0068]. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by Laughlin et al. because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Laughlin et al. et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Laughlin et al. would inherently possess the properties recited in claim 1. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Conclusion
The additional references cited on the 892 have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        


EAB
10 September 2022